Per Curiam,
In criminal cases our jurisdiction to review rulings upon questions of evidence is limited by the statute to such as were excepted to at the proper time in the court below. The rule that an assignment of error to such ruling not based on a bill of exceptions will not be considered is inflexible. The practice to be followed in order to bring such rulings upon the record, and the reasons for the practice, were fully stated in Haines v. Commonwealth, 100 Pa. 317, and need not be repeated here. It follows that the fourth, fifth, sixth, seventh, eighth, ninth, tenth, twelvth, thirteenth and fourteenth assignments must be dismissed.
The offer to prove that the prosecutor had a conversation with James L. Bunnell when the latter was behind the bar waiting on customers, in which Bunnell stated that he, together with his brother, were doing a nice business and getting along very well was clearly competent, at the time the offer was made, as tending to show the connection of James L. Bunnell with the management of the business there conducted. If the testimony of the witness in response to this question was rendered irrelevant by anything that subsequently appeared in the case — and we do not think it was — the defendant should have moved the court to strike it out or to direct the jury to disregard it: Aitkin’s Heirs v. Young, 12 Pa. 15.
The ruling complained of in the second assignment is sustained by the decision of this court in Commonwealth v. Murr, 7 Pa. Superior Ct. 391, where the admissibility of this kind of evidence on the trial of an indictment for keeping a common bawdyhouse was fully considered.
Inasmuch as the prosecutor Dunn had admitted his per*55sonal hostility to one of the defendants, we cannot see that it was important for the defendant to show the cause of his hostility. Further, not only was the question leading in form, but the defendant subsequently testified to the very fact which his counsel sought to bring out by the question. Nothing further need be said to show that the third assignment is without merit.
The comments of the district attorney upon the entries in the hotel register, referred to in the eleventh assignment, must be considered in connection with the fact that the defendant’s witness had been called upon to explain these very entries to the jury. Under the circumstances the court was not in error in overruling the objection.
The remaining assignments, excepting the twenty-seventh and twenty-eighth, relate to the charge of the court. We do not deem it necessary to discuss them in detail. In reviewing this charge, the principles enunciated in Commonwealth v. Johnson, 133 Pa. 293, at p. 305, Commonwealth v. Warner, 13 Pa. Superior Ct. 461, and Commonwealth v. Winkelman, 12 Pa. Superior Ct. 497, at p. 516, are applicable. Viewing the extracts quoted in the assignments in the light of the context which qualifies and explains them, and the whole charge in the light of the testimony, we find no error of which either of these defendants has just cause to complain. They had a fair and legal trial, and the verdict is sustained by a mass of testimony, which leaves no doubt in our minds of the propriety of their conviction.
All of the assignments are overruled and the judgment as to both defendants is affirmed, and it is further ordered that James L. Bunnell forthwith surrender himself to the court of quarter sessions of the county of Luzerne, to the end that the sentence of the court below be executed, and that he be confined, according to said sentence, for the residue of the term which had not expired at the time this appeal became a supersedeas, and that the record be remitted that the sentence of each defendant and this order be carried into effect.